Fletcher, Justice.
Agnew Jenkins, Jr. was convicted of murder and possession of a firearm during the commission of a felony in the shooting death of Allen Gay.1 The trial court sentenced Jenkins to life imprisonment for murder and to five years, to run concurrently, on the possession charge. Jenkins appeals and we affirm.
Jenkins’ sole enumeration of error is that the evidence was insufficient to prove his guilt beyond a reasonable doubt. The evidence showed that on the morning of July 30, 1993, Jenkins approached Clarence Wallace and Gay, who were sitting on Wallace’s front porch. Jenkins displayed a .38 caliber handgun, stated that he intended to kill someone, and then shot the gun toward the back of the house. Jenkins and Gay then left Wallace’s house. A few minutes later, Wallace heard two gunshots and when he went to investigate, he discovered Gay lying on the sidewalk. Gay had been shot twice in the leg and once in the pelvic area. Jenkins’ sister, who was also Gay’s girl friend, testified that Jenkins came to her house later that morning *112and told her he had shot Gay “because he was running off at the mouth.” Jenkins’ niece also testified that Jenkins told her he had shot Gay in the leg. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Jenkins guilty of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided March 6, 1995.
Donald E. Strickland, for appellant.
Britt R. Priddy, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Marla-Deen Brooks, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on July 30, 1993. Jenkins was indicted on February 23, 1994. The verdict and sentence were filed on May 10, 1994. Jenkins’ notice of appeal was filed on June 3, 1994. The case was docketed in this court on August 10, 1994 and submitted for decision without oral argument on October 3, 1994.